UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6115


SHAWN A. PHILLIPS,

                      Plaintiff – Appellant,

          v.

JOE D. DRIVER, Warden; L. ODDO, Captain; MR. ANTONELLIE,
SIS Lieutenant; D. GREENWALT, Food Service Administrator,

                      Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cv-00102-IMK-JSK-1)


Submitted:   July 21, 2011                   Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn A. Phillips, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shawn A. Phillips appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

and the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680

(2006).        We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court.           Phillips v. Driver, No. 1:07-cv-00102-IMK-JSK-1

(N.D.W.      Va.    Dec.    16,     2009).             We    deny    Phillips’      motion   for

appointment         of    counsel,        motion            to    compel     and    motion   for

reconsideration.            We     deny      his       petition      for    writ    of   mandamus

seeking documents from the district court. *                                We dispense with

oral       argument      because       the    facts         and     legal    contentions     are

adequately         presented      in    the    materials            before    the    court   and

argument would not aid the decisional process.



                                                                                         AFFIRMED




       *
       Mandamus relief is available only when the petitioner has
a clear right to the relief sought, In re First Fed. Sav. & Loan
Ass’n, 860 F.2d 135, 138 (4th Cir. 1988), and Phillips has not
made such a showing.



                                                   2